Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, Arkansas 72201
Dear Mr. McCuen:
This Office has received your request for an opinion on the following question:
   Whether security officers for the State Capitol can be required to submit to a drug test before he or she begins the law enforcement training course at the Arkansas Law Enforcement Training Academy?
A requirement that potential security guards for the State Capitol be tested for drug use is valid and would withstand judicial scrutiny.  In two recent cases, the federal courts have held that the screening for drug use of applicants who had applied for positions with municipal police forces in Dallas, Texas, and Cleveland, Ohio, was justified.  Shield Club v. City of Cleveland,647 F. Supp. 274, 281 (N.D.Ohio 1986), Davis v. City of Dallas,777 F.2d 205, 225 (5th Cir. 1985).  Both courts based their decisions upholding drug testing of police applicants on the broad discretion given police officers in enforcing the criminal laws and the public's interest in not having that discretion given to someone who is violating criminal statutes by his or her use of a controlled substance.  This reasoning can also be applied to the security guards for the Capitol police who have the authority to enforce all laws while on the Capitol grounds.
I have attached an article on drug testing which might be of interest to you. Please note the sentence on page 55 which I have marked in ink which states that testing job applicants through blood or urine samples to determine the presence of alcohol or illegal drugs as part of a pre-employment physical is permissible.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Bill Luppen.